Mr. Justice Freeman delivered the opinion of the court. It is urged in behalf of appellant, the Chicago Federation of Musicians, that its act in fining Sigman was lawful, and was done for the purpose of benefiting its membership, not for the wanton purpose of injuring appellees or their employers, and that tribunals of voluntary organizations have power to discipline their members. The evidence, however, does not sustain the contention that the fine imposed upon Sigman in view of the manner in which it was done was not for the wanton purpose of injuring appellees and their employers, in violation of the injunction. If such was its purpose, then it is not material that appellant may have power to discipline its members, nor that it may have had power to impose upon Sigman the fine in question, at a proper time and in a proper manner. There is evidence not disputed tending to show acts on the part of appellant’s officers and agents which are only explainable on the theory of an ulterior and more far reaching purpose than merely to benefit its own members. It appears that Sigman was employed as musical director for the company which was giving the play called “The Cow Boy Girl” at the Alhambra Theatre, that he was the only person who then had “sufficient knowledge of the play to rehearse the company and act as musical director,” and that interference with him at that time, preventing him from doing the work for which he was employed, would make it impossible for the company to proceed with its performance, and would cause considerable loss. It would cause Sigman to lose his position, but its effect upon his fortunes is not now material. On the 5th of August, while the play in question was being presented, appellant’s president Winkler came into the theatre while the company was engaged in rehearsing and ordered Sigman to leave. It was explained to him by Sigman, who was a member of the American Federation of Musicians with which appellant is connected, that for Sigman to leave would stop the performance. Winkler said to Sigman, “We can’t allow you to play here. This is a non-union house. This house is on the unfair list.” Sigman replied, referring1 to the orchestra employed at the Alhambra Theatre, who are members of the appellee American Musicians Union, “Why, these musicians are union men”; to which Winkler replied, “No they are not,” and then told Sigman, “These people have an injunction to play here.” When told that the play could not go on unless Sigman continued, Winkler replied, “That don’t make any difference, we won’t allow you to play here.” The manager of the theatre states that Winkler said to him, “This man Sigman cannot, play or lead, or direct the music in this house with these other musicians; they don’t belong to the American Federation of Musicians.” The manager said, “They are union men, are they not?” Winkler said, “We don’t recognize them and this man Sigman can’t play here if they play and this house is on the unfair list and we won’t allow him to play here. He knows he can’t play here with these fellows.” Winkler was then told by the manager that without Sigman the presentation of the play which was booked for that afternoon could not go on. Sigman apparently did go on with the play on that occasion, but on the 10th of August following he came to the theatre before the matinee of that day and told the members of the orchestra who were members of the appellee organization that he could not play with them any more, that “They won’t let me. They have fined me twenty dollars and the manager has paid my fine.” At the time Winkler interfered at the theatre there was a delay in the rehearsal of twenty or thirty minutes and the attention of all was directed to Winkler’s presence and interference. This evidence is not denied. It tends to show that Winkler knew of an injunction in favor of appellees ; that his object as an officer and agent of appellant was to compel the operators of the theatre to discharge the members of the orchestra belonging to the American Musicians Union; that to effect this object he endeavored to prevent the play from proceeding, knowing that without Sigman the performance announced for that day could not go on, and that to stop the performance announced would be injurious to the theatre and the company of actors engaged there; that the reason given for his conduct was that the theatre- was on the unfair list because it employed in its orchestra members of the appellee’s organization; that by means of the fine imposed on Sigman, appellant did compel Sigman to abandon his employment; and that the fine was paid not by Sigman but by the manager. It appears further that subsequently one of the managers and owners of the theatre was called on by several parties, one of whom was president of the Chicago Federation of Labor, another was president of the American Federation of Musicians, and the others were Winkler, president, and Dillon, secretary of the Chicago Federation of Musicians, appellant herein. After a conference which it is not now necessary further to allude to, the visitors left with the threat to put the theatre “on the unfair list” because it employed members of the appellee organization. . The evidence, we think, establishes beyond controversy that appellant, as well as its officers who have also appealed, were violating the injunction then in force. It is said this is a controversy between opposing union labor organizations and not between a labor union and employees. The principles applicable are the same in either case. ¡Nor does the injunction deprive appellant organization, as its counsel contend that it does, of the power to discipline its own members. The grounds upon which the decree fining appellant for contempt rest, in no way touch upon the power to discipline Sigman or any other member of this or any other labor union for violation of any valid rules of such organizations. The interference and intimidation disclosed by the uncontradicted evidence was and is unlawful and a violation of the injunction. As was said in the opinion of this court upon the original injunction: “The real purpose of such acts was to drive out of business musicians not connected with the union labor organization with which the appellant Federation is affiliated; in other words, those whom it chooses to regard as non-union men.” Acts of this character by appellant cannot be justified under cover of a pretense that they are done merely to discipline its own members, when as here disclosed beyond legitimate controversy, the real purpose of appellant "was to drive appellees out of employment and to this end to injure their employers. In Boutwell v. Marr, 42 Atlantic Rep., 607 (43 L. R. A. 803-805), it rvas said by the Vermont court, “It is clear that the law cannot concede to organizations of this character the powers and immunities claimed for their associations by these defendants and retain its own power to protect the individual citizen in the free enjoyment of his capital or labor.” In the same case it is said: “Without undertaking to designate with precision the lawful limit of organized effort, it may safely be affirmed that when the will of the majority of an organized body, in matters involving the rights of outside parties, is enforced upon its members by means of fines and penalties, the situation is essentially the same as when unity of action is secured amongst unorganized individuals by threats and intimidations.” A fine imposed upon a member of a voluntary organization for purposes of discipline may be perfectly proper and lawhul; but a fine imposed upon such member for the purpose of coercing him into injuring another in person or property or compelling him to do a criminal act would be neither. It would be as said in Toledo A. A. & N. M. Ry. Co. v. Penn. Co. et al., 54 Fed. Rep., 730, “a criminal conspiracy against the laws of their country.” The fact that such fine imposed upon its own members might be entirely lawful and just, when so imposed for a lawful purpose, cannot justify its infliction for a wrongful purpose in violation of a restraining order of court. Finding no error in the record, the decree of the Circuit Court must be affirmed. Affirmed.